DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6, 8, 10-21, 24, 26, 28-31, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roballey et al. 2005/0149186 in view of Hamann 2012/0124714.

    PNG
    media_image1.png
    272
    417
    media_image1.png
    Greyscale


Roballey et al. discloses a flexible shell (14) comprising: a plurality of first layers comprising a first silicone material (see [0008; 0048-0049] and figures 1-2), wherein the plurality of first layers has a first thickness; at least one second layer comprising a second silicone material, wherein the at least one second layer has a second thickness smaller than the first thickness (see illustrations and 0029 which discloses varying the thicknesses of the layers), the at least one second layer being a low diffusion layer (see [0049] which discloses low diffusion silicone layers); the use of polydimethylsiloxane, polymethylvinylsiloxane [0047].
However Roballey et al. does not disclose that a first layer has a first color, and one second layer has a pigment; that the second color is different from the first color; or wherein the second color of the at least one second layer is visually distinguishable through the plurality of first layers without the use of an optical comparator, specialized equipment, or destructive tests.

Hamann teaches a elastomeric multilayered article having a first layer and an exposed surface bearing at least one of a first color and design and a second, unexposed surface; a second layer having an exposed surface bearing at least one of a second color and design, and a second unexposed surface, and wherein the first color and design of the first layer is sufficiently visually distinct from the second color and design of the second layer permitting the human eye to distinguish between the first layer and the second layer of the multilayer article.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Roballery et al. to distinguish the multiple layers by adding a different color/dye to each layer in aid the physician in differentiating the barrier layers from the diffusion layers.  Further, Hamann states that It will be apparent to those having ordinary skill in the art that a number of changes, modifications, variations, or alterations to the invention as described herein may be made, none of which depart from the spirit or scope of the present invention. The particular embodiments and applications were chosen and described to provide the best illustration of the principles of the invention and its practical application to thereby enable one of ordinary skill in the art to utilize the invention in various embodiments and with various modifications as are suited to the particular use contemplated.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roballey et al. 2005/0149186 in view of Hamann 2012/0124714 and further in view of Boegershausen 2013/0096676.

Roballey et al. 2005/0149186 in view of Hamann 2012/0124714 have been disclosed however do not disclose the process of dip coating a mold.  Boegershausen teaches the process of manufacturing a breast implant by dip coating multiple times to achieve the shell.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Roballey et al. and Hamann and manufacture by dip coating a mold several times because both inventions utilize elastomeric materials such as silicone and would help to achieve evenly distributed layers.

Allowable Subject Matter

Claims 7,  22, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 28, 2022